NaptoN, Judge,
delivered the opinion of the court.
The only question in this case is the construction of section 49 of the Revenue Law, which provides in reference to Assessor’s duties, that “ when any person shall be. the owner or original purchaser of a section, half section, quarter section or half quarter section, block, half block, or quarter block, the same shall be assessed as one tract, and the name of such person placed opposite thereto.”'
The Auditor construes this provision as requiring all subdivisions of a section belonging to the same person, to bo reported as one tract, although such sub-divisions may not be contiguous; and this, we think, is- the proper construction, whether regarding the language of the section, .or its manifest intent. The object of the provision; is to prohibit unnecessary multiplication of costs and expenses accruing to the owner in all the various stages of collecting the taxes. The law for this purpose attaches no importance to the contiguity of various sub-divisions of a section, which, in point of fact, may be entirely separate tracts, with other land intervening and at a distance of a half mile apart. For all the purposes of assessment — making out delinquent list, publication of the same, and all other purposes connected with the revenue, state or county — these separate tracts are declared to be one. The reason is plain, since, however many tracts of 40 or 80 acres may be owned by one person in the same section, they can be readily designated by.a single line in *59tbe tabular form directed for the Assessor’s books, — the section, township and range being the same. It will be observed that no mention is made in the section of a less subdivision than a half quarter, because, where the owner has but 40 acres in the' section, it must of course be reported as one tract; but in regard to all other sub-divisions exceeding 40 acres, the provision is specific and requires them all to be assessed as one tract, and they are declared by law to be but one tract, so far as any and all the acts of the revenue officers-are concerned.
Mandamus refused.
All the judges concur.